Title: Thomas Jefferson to William Munford, 10 October 1816
From: Jefferson, Thomas
To: Munford, William


          
            Sir
            Monticello Oct. 10. 16.
          
          According to the request of mrs Kennon and yourself I have written to the Secretary of the Navy to sollicit the place of a midshipman for her son. but having no personal acquaintance with him the Secretary much cannot be expected from my application. the number of midshipmen is limited by law; the places are always full, and a long list of candidates entered on the roll, every one
			 expecting to be called in his turn to fill any the vacancies as they happen. I mention these circumstances to prevent too immediate expectations of mr Kennon’s being called into employment. an increasing stiffness in the wrist, the effect of age & an antient dislocation rendering the use of the pen painful and slow, I must pray you to
			 communicate the above to mrs Kennon with the tender of my great respect, and to accept the assurance of it for yourself
          Th: Jefferson
        